UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7725


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

LINO H. HAYNES,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:90-cr-00105-HCM-TEM-1)


Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lino H. Haynes, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia; Neil H.
MacBride, United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lino    H.     Haynes    appeals    the   district    court’s     order

denying    his    motion     for   correction    of   judgment    under    Fed.   R.

Crim. P. 36.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district         court.            United       States     v.     Haynes,         No.

2:90-cr-00105-HCM-TEM-1 (E.D. Va. Nov. 23, 2011).                       We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the   materials      before   the    court    and

argument would not aid the decisional process.



                                                                           AFFIRMED




                                            2